DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims benefit of 62/850,546, filed 05/21/2019, and is a continuation-in-part of Application No. 16/271,825, filed 02/09/2019, now U.S. Patent No. US 10,713,613, which is a continuation-in-part of Application No. 15/942,559, filed 04/01/2018, now U.S. Patent No. US 10,267,061.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to disclose or suggest the combination of the claim limitations "a locking system with a mechanical lock element comprises a mechanical lock element shaft, wherein at least a portion of the mechanical lock element shaft is configured for: insertion through the electronic lock module aperture; placement across the door handle retention region in a manner that retains the door handle; and insertion into the electronic lock module cavity; the mechanical lock element shaft comprises: a first magnet; and a mechanical lock element shaft retaining feature configured for secure retention of the mechanical lock element by the lock mechanism when the mechanical lock element shaft portion is inserted into the electronic lock module cavity and the lock mechanism is in a locked position; the electronic lock module further comprises a first magnetic field sensor, wherein the first magnetic field sensor is positioned in the electronic module at a location wherein the first magnetic field sensor is responsive to the first magnet during at least part of the insertion path of the mechanical lock element shaft portion into the electronic lock module aperture or the electronic lock module cavity; and the electronic lock module comprises a processing component and a wireless communication component wherein: the processing component is responsive to the first magnetic field sensor; and the wireless communication component is configured for wirelessly communicating first magnetic field sensor information" or “a locking method in which placing a pin that comprises a shaft and a magnet: through the hole; across the door handle retention region; and into the cavity; using the lock mechanism to retain the pin; using the magnetic field sensor to detect the magnet when the pin travels through the hole, across the door handle region, or into the cavity; and using the processing component and the wireless communication component to wirelessly transmit magnetic field sensor information” which provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Auerbach (Pub. No.: 2005/0212671 A1) discloses a remotely monitorable shipping container and latch;
Berger (Pub. No.: 2010/0013635 A1) discloses an electronic locking device for a shipping container and the housing and sensing circuit of the lock;
Meyers (Pub. No.: 2019/0027069 A1) discloses a freight container seal using electronic sensors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684